Citation Nr: 0322799	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in an automobile accident claimed as secondary to a 
hypoglycemic episode caused by service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from May 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2001.  This matter was 
originally on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
currently diagnosed with a chronic disability that is a 
direct result of injuries he sustained in a January 1997 
motor vehicle accident.    

2.  The competent medical evidence does not show that 
residuals of injuries sustained in the January 1997 motor 
vehicle accident were caused by service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Residuals of injuries sustained in an automobile accident are 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.310(a), 3.655 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Post-Board Remand

Pursuant to the Board's February 2001 Remand, the RO 
contacted the veteran by correspondence dated in May 2001, 
and informed the veteran of the information and evidence 
necessary to substantiate his claim.  The RO advised the 
veteran that he needed to provide the facts and circumstances 
of the January 1997 motor vehicle accident on an enclosed VA 
Form 21-4138 (Statement in Support of Claim).  The RO further 
advised the veteran that the following evidence needed to be 
obtained:  emergency room records to include emergency 
medical technician reports; records of the January 1997 
hospitalization at the Hospital of the University of 
Pennsylvania (HUP); police/accident report; medical records 
since the January 1997 HUP hospitalization; and social 
security medical records.  The RO indicated which portion of 
the foregoing information and evidence was to be provided by 
the veteran and which portion was to be provided by the RO.  
The RO instructed the veteran to complete an enclosed VA Form 
21-4176 (Report of Accidental Injury in Support of Claim for 
Compensation or Pension) as well as to submit a copy of any 
of the evidence needed to substantiate his claim that he had 
in his possession.  Otherwise, the RO advised the veteran 
that the RO would make reasonable efforts to obtain this 
evidence provided that he identify the sources of the 
information.  

The veteran completed both VA forms, submitted medical 
records, and enclosed signed "consent to release 
information" forms (VA Form 21-4142) from various sources.  
The RO obtained all of the records identified by the veteran.  
The RO also retrieved the decision letters and the medical 
records underlying the award of Social Security Disability 
benefits from the Social Security Administration (SSA).  

In correspondence dated in March 2002 to the Lansdowne Police 
Department, the RO requested the accident report and all 
pertinent records in the Police Department's possession that 
pertained to the veteran's claim.  The Lansdowne Police 
Department responded that the incident occurred within the 
jurisdiction of Philadelphia.  The RO requested the same 
records from the Philadelphia Police Department and 
Philadelphia City Hall in correspondence dated in April 2002 
and September 2002, respectively.  The Department of Records, 
Police and Fire Reports Unit responded that no such record of 
report had been received from the Police Department.  The 
Department of Records cited potential reasons for a delay in 
receipt of the report and advised the RO that it would 
receive a response within 60 days.  It does not appear that 
any police or accident report was found.   

The RO scheduled the veteran for a VA examination and 
provided instructions to the prospective VA examiner that 
he/she was to review the claims file and provide a medical 
opinion in accordance with the Board's Remand instructions-a 
copy of which was to be made available for the prospective VA 
examiner.  In a January 2003 letter, the veteran was advised 
of the examination and the consequences of failure to report 
for a VA examination.  The claims file shows that the veteran 
failed to report to the scheduled VA examination in February 
2003.  According to a February 2003 Report of Contact, the 
veteran asserted that due to age and health-related reasons, 
it was too difficult for him to attend the appointment at the 
medical center.  The claims file indicates that the veteran 
was rescheduled for another VA examination in May 2003 and 
special arrangements were made to have the veteran 
transported to the VA facility for the examination.   The 
claims file, however, shows that the veteran failed to report 
for the examination.  The veteran was provided with a copy of 
the June 2003 Supplemental Statement of the Case (SSOC), 
wherein the RO noted that the veteran failed to report to the 
two scheduled VA examinations.  There are no noted objections 
in the record by the veteran regarding his failure to report 
to the rescheduled VA examination.  

By virtue of the Board's February 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The Board notes that in July 2003, the 
veteran filed a waiver of the 60-day response period allotted 
to him to respond to the June 2003 SSOC or to submit 
additional information.  This indicates there is no 
additional evidence the veteran wishes VA to obtain.  
Accordingly, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  


II.  	Service Connection 

The veteran contends that he is entitled to service-
connection for residuals of injuries he sustained in an 
automobile accident as secondary to service-connected 
diabetes mellitus.  The veteran maintains that on January 6, 
1997, he experienced an episode of hypoglycemic shock, which 
caused him to have an automobile accident.  

1.  	Evidence

The veteran was hospitalized at the Hospital of the 
University of Pennsylvania (HUP) from January 6, 1997 through 
February 7, 1997 for treatment of a closed head injury, 
cardiac arrest, multiple facial fractures, and a left 
acromial fracture following a motor vehicle accident.  The 
discharge summary noted that the veteran was probably driving 
at a high speed.  He drove up an embankment and rolled the 
vehicle over without any skid marks.  He was reported to have 
left the scene by himself.  When he was found by the police, 
he was combative.  He was subsequently brought to the 
emergency room when he suffered cardiac arrest.  His 
intensive care unit stay was complicated by several factors 
that included difficult serum blood glucose control secondary 
to the veteran's history of diabetes mellitus which required 
high levels of sliding scale insulin as well as at times an 
insulin drip.  The discharge summary further noted that the 
accident resulted in irreversible complete left-sided 
blindness.  The veteran was transferred to the Bryn Mawr 
Rehab facility on February 7, 1997. 

Private medical records are significant for a February 1997 
Bryn Mawr Rehab admission report which noted that the veteran 
was involved in a motor vehicle accident in which he 
apparently traveled at a high speed, drove up an embankment, 
and rolled the vehicle over.  The admission report further 
noted that the veteran left the vehicle on his own and he was 
combative with the police.  The veteran subsequently had a 
cardiac arrest that required intubation and he was revived.  
The veteran also had bilateral tension pneumothoraxes which 
required chest tubes.  It was noted that the veteran 
sustained multiple facial fractures, multiple rib fractures, 
a left acromial fracture, and a closed head injury.  A 
February 1997 Bryn Mawr Rehab psychological initial 
evaluation noted that the veteran did not recall the 
circumstances surrounding the accident or events that 
occurred one week after the accident.  The February 1997 Bryn 
Mawr Rehab discharge summary noted diagnoses of traumatic 
brain injury secondary to motor vehicle accident, facial 
fractures, status post wiring, C4 stable fracture with C4-5 
disc herniation, acromial fracture, insulin-dependent 
diabetes mellitus, tracheostomy, feeding tubes, and 
tracheobronchitis.  

A July 1998 letter from the Pennsylvania Department of 
Transportation Bureau of Driver Licensing (Department) 
advised the veteran that his driving privileges were 
indefinitely suspended.  Thereafter, the veteran requested 
restoration of his driving privileges from the Department.  
Pursuant to the request of the Department, Dr. J.C. completed 
forms dated in July 1998, August 1998, and April 1999, in 
which he noted that the veteran had episodes of hypoglycemia 
in April 1998 and July 1998.  Dr. J.C.'s medical records 
contain emergency room records that note that the veteran had 
a hypoglycemia episode(s) in March and/or April of 1998.  In 
the Department's form, Dr. J.C. further noted that he had 
treated the veteran for 11 years.  

Dr. J.C.'s records also contain an October 1998 letter, in 
which he noted that the veteran frequently had episodes of 
hyperglycemia and hypoglycemia.  His records date from 
January 1985 to February 2002 and note several episodes of 
insulin induced hypoglycemia.  

The most recent decision from the SSA of record (March 2001), 
shows that the veteran has been granted disability benefits 
due to various disabilities including loss of vision in the 
left eye.  

The remaining private medical records from those mentioned 
above, and others reflect treatment of various health 
disorders.  Records from Allstate Insurance are also included 
in the record.  

	2.	Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The competent medical evidence of record shows that the 
veteran is completely blind in his left eye as a direct 
result of the injuries he sustained in the January 1997 motor 
vehicle accident.  The extent to which other injuries the 
veteran sustained during the same motor vehicle accident left 
chronic residuals is not known with any degree of specificity 
as the veteran did not submit to an appropriate VA 
examination.  Nevertheless, the evidence shows that the 
veteran is currently diagnosed with a chronic disability.  
Thus, the first element for establishment of service-
connection of a disability on a secondary basis has been met.  

The competent medical evidence of record, however, does not 
show that the veteran experienced an episode of hypoglycemia 
on January 6, 1997.  The discharge summary does not indicate 
that the veteran was treated for hypoglycemia during his 
travel to or upon his arrival at HUP.  There is no reference 
in the discharge summary of involvement of an episode of 
hypoglycemia in the veteran's motor vehicle accident.  Every 
description of the veteran's accident documented in the 
medical records only note the following:  he possibly 
traveled at a high speed, he drove his vehicle up an 
embankment and rolled the vehicle over, he left the vehicle 
on his own, he became combative with the police, and he went 
into cardiac arrest.  The discharge summary noted that the 
veteran's intensive care unit stay was complicated by 
difficult serum blood glucose control secondary to the 
veteran's diabetes mellitus, but this complication was 
obviously well after the time of the accident.  There is no 
indication that the complication was related to hypoglycemia 
that had its onset prior to the veteran's accident.

The Department letters show that the veteran's driving 
privileges were suspended on account of "information" the 
Department received that concerned the veteran's status as a 
diabetic, but the letters do not detail what specific event 
or information prompted the suspension.  Thus, the Department 
letters do not demonstrate that the veteran suffered an 
episode of hypoglycemia on January 6, 1997, and his accident 
was the direct result.  

In sum, although the medical records clearly document a 
history of episodes of hypoglycemia, there is no competent 
medical evidence of record that shows that the veteran 
experienced a hypoglycemic episode that resulted in the 
accident at issue.  

The veteran is competent to provide lay testimony on the 
readily observable features or symptoms of his injury.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's claim, 
however, involves issues of medical fact, such as medical 
causation or medical diagnoses, which requires competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  No physician has attributed the cause of the 
veteran's accident to an episode of hypoglycemia.  

In order to assist the veteran, the veteran was afforded an 
opportunity to report for a VA examination and the RO 
specifically requested that the prospective VA examiner 
follow the instructions of the Board's Remand.  The Remand 
instructed that the purpose of the examination was to 
identify the nature and etiology of all residuals of injuries 
sustained in the January 1997 motor vehicle accident.  The 
prospective VA examiner was requested to provide a medical 
opinion as to whether it was at least as likely as not that 
the established residuals of the January 1997 motor vehicle 
accident were related to the veteran's service-connected 
diabetes mellitus, to include consideration of whether the 
veteran's report of a hypoglycemic reaction was credible.  
The veteran, however, failed to report for both scheduled VA 
examinations and the veteran has made no attempt to explain 
his absence at the rescheduled VA examination.  Failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for service connection, will result 
in an evaluation of the claim based on the evidence of 
record.  38 C.F.R. § 3.655 (2002).  The record, as it stands 
is devoid of competent medical evidence that the veteran 
suffers from any residual disability proximately due to or 
the result of the service-connected diabetes mellitus.  Thus, 
the second element for establishment of service-connection of 
a disability on a secondary basis has not been met.  

In view of the above, the Board concludes that the currently 
available evidence of record does not support service 
connection for residuals of injuries sustained in an 
automobile accident as secondary to service-connected 
diabetes mellitus.  Accordingly, the appeal is denied.  


ORDER

Service connection for residuals of injuries sustained in an 
automobile accident claimed as secondary to a hypoglycemic 
episode caused by service-connected diabetes mellitus is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

